EXECUTION COPY FARMER MAC MORTGAGE SECURITIES CORPORATION as Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION as Borrower FEDERAL AGRICULTURAL MORTGAGE CORPORATION as Guarantor NOTE PURCHASE AGREEMENT Dated as of February 5, 2009 TABLE OF CONTENTS Page RECITALS 1 ARTICLE I DEFINITIONS 1 SECTION 1.01.Definitions 1 SECTION 1.02.Principles of Construction 5 ARTICLE II PURCHASE OF NOTES 5 SECTION 2.01.Purchase of Notes; Minimum Denominations 5 SECTION 2.02.Interest Rates and Payment 5 SECTION 2.03.Maturity 7 ARTICLE III CONDITIONS PRECEDENT 8 SECTION 3.01.Conditions Precedent to the Purchase of Each Note 8 SECTION 3.02.Certificate of Pledged Collateral 9 ARTICLE IV REPORTING REQUIRMENTS 9 SECTION 4.01.Annual Reporting Requirements 9 SECTION 4.02.Default Notices 9 ARTICLE V REPRESENTATIONS OF THE PARTIES 10 SECTION 5.01.Represenations of Farmer Mac and the Purchaser 10 SECTION 5.02.Representations of National Rural 10 ARTICLE VI SECURITY AND COLLATERAL 12 SECTION 6.01.Security and Collateral 12 ARTICLE VII EVENTS OF DEFAULT 13 SECTION 7.01.Events of Defaults 13 SECTION 7.02.Acceleration 13 SECTION 7.03.Remedies Not Exclusive 14 ARTICLE VIII MISCELLANEOUS 14 SECTION 8.01.GOVERNING LAW 14 SECTION 8.02.WAIVER OF JURY TRIAL 14 SECTION 8.03.Notices 14 SECTION 8.04.Benefit of Agreement 14 SECTION 8.05.Entire Agreement 14 SECTION 8.06.Amendments and Waivers 15 SECTION 8.07.Counterparts 15 SECTION 8.08.Termination of Agreement 15 SECTION 8.09.Survival 15 SECTION 8.10.Severability 15 ARTICLE IX GUARANTEE 16 SECTION 9.01Guarantee 16 SECTION 9.02Control by Guarantor 17 Schedule I – Addresses for Notices Schedule II – Form of Applicable Margin Notice Schedule III – Form of Pricing Agreement Annex A-1 – Form of Fixed Rate Note-5/1 Annex A-2 – Form of Fixed Rate Note 5Y Annex A-3 – Form of Floating Rate Note Annex B –
